Citation Nr: 0430863	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  96-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for impotence 
and a disorder manifested by urinary dribbling as a result of 
medical treatment by the Department of Veterans Affairs in 
May 1992.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 1997, the Board remanded this case to the RO for 
further development of the evidence.  By a decision dated 
August 5, 1999, the Board denied the veteran's claim on 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC), 
which, upon a joint motion by the veteran-appellant and the 
Secretary of Veterans Affairs, vacated the Board's August 5, 
1999, decision and remanded the matter to the Board for 
further proceedings.  In June 2001, the Board remanded the 
case to the RO for further development of the evidence.  The 
case was returned to the Board in August 2004.

In October 1997, the veteran appeared and testified at a 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  In October 2004, the 
Board notified the veteran that he had a right to a hearing 
before another Veterans Law Judge.  Through his 
representative, the veteran has waived his right to an 
additional hearing.  See 38 C.F.R. §§ 20.702(e), 20.707 
(2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Medication prescribed by VA physicians in 1992 for 
treatment of the veteran's hypertension was not the proximate 
cause of the development of impotence and a disorder 
manifested by urinary dribbling.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to  the 
provisions of 38 U.S.C.A. § 1151 for impotence and a disorder 
manifested by urinary dribbling as a result of VA treatment 
in May 1992 have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the CAVC has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the CAVC held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

In Pelegrini II, the CAVC clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Pelegrini II, 18 Vet. App. at 120.  

In a remedial April 2003 VCAA notice letter, the RO informed 
the veteran of the nature of the evidence needed to 
substantiate his claim, of what evidence VA would obtain, to 
include the report of a VA examination, and of what evidence 
he was expected to identify or submit.  The RO's letter 
notified the veteran that he as the claimant had the 
responsibility to provide information which was essential to 
obtain evidence.  The veteran was given contact information 
if he had questions or needed assistance.  

A supplemental statement of the case furnished to the veteran 
in September 2003 set forth the provisions of 38 C.F.R. 
§ 3.159, relevant to VA assistance in developing claims.  A 
supplemental statement of the case furnished to the veteran 
in June 2004 informed him of the reasons and bases for the 
continued denial of his claim.

The RO's letter to the veteran and the supplemental 
statements of the case satisfied the first three elements of 
notice discussed in Pelegrini.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claim, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's relevant VA treatment 
records.  In addition, VA obtained medical examinations and 
opinions from specialists in urology and endocrinology.  The 
veteran and his representative have not identified any 
additional pertinent evidence to be obtained by VA.  The 
Board, therefore, finds that the case is ready for appellate 
review.


Criteria

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered the additional disabilities of 
impotence and a disorder manifested by urinary dribbling as a 
result of VA medical treatment in May 1992.

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following considerations 
will govern: It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability  compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The record reflects that the veteran was treated for 
hypertension through non-VA sources beginning in January 
1991, when Maxide was prescribed.  Later in the same 
month, lisinopril, 5 milligrams daily, was prescribed and he 
was continued on lisinopril until June 1991.  During the 
period he was maintained on lisinopril, no complaints or 
findings involving impotency or urinary dribbling were shown.  
In June 1991, lisinopril was discontinued due to the presence 
of a cough; he was then placed on Calan SR, 240 milligrams, 
once daily, and continued thereon until at least February 
1992.

The veteran was seen at the VA Medical Center in Kansas City, 
Missouri, on an outpatient basis on May 22, 1992, for a 
variety of complaints, and during the course of the ensuing 
physical examination it was noticed that the veteran's blood 
pressure was elevated.  At that time, he reported having 
previously been treated for hypertension with lisinopril, but 
that he had been without his anti-hypertensive medication for 
a period of months.  Lisinopril, 10 milligrams daily, was 
prescribed.  

The veteran reports that he remained on lisinopril for a 
five-day period, and that near the close of that period, he 
had burning on urination and with ejaculation, followed by 
impotence.  The record reflects that following the May 22nd 
appointment, he was not thereafter seen until June 9, 1992, 
when he reported that he had experienced impotence since 
beginning lisinopril on May 22,  1992.  The diagnosis was of 
hypertension--impotence on lisinopril.  Lisinopril was 
discontinued and Verapamil SR, 240 milligrams daily, (the 
generic equivalent of Calan SR) was prescribed.  All anti-
hypertensive medication was later stopped for a two-week 
period, beginning in June 1992, but with a reported 
continuation of the impotency.  In July 1992, no improvement 
in the veteran's complaints of impotency was reported; 
clinical impressions of hypertension--fair control, and 
impotence--doubt medication effect, were offered.  

The veteran was thereafter referred to the VA Urology Clinic, 
where examination in August 1992 led to an assessment of 
erectile dysfunction.  

On the occasion of a psychological evaluation in August 1992, 
the veteran reported total impotence and some incontinence 
after urination.  He attributed the noted complaints to his 
start of anti-hypertensive medication in May 1992.  Also 
noted was his statement that an unnamed physician had told 
him that lisinopril caused impotence.  In the opinion of the 
examiner, there appeared to be some level of anxiety and 
somatization as to the current episodes.

The veteran is not shown to have been seen thereafter until 
January 1993, when his only pertinent complaint was of 
continued impotence.  The assessments were of hypertension--
poor control due to noncompliance and of impotence--doubt 
medication, question of microvascular disease.  Later in 
January 1993, it was noted by a medical professional that the 
veteran's lack of erections was probably organic versus 
psychological.  Various treatment modalities were thereafter 
attempted for management of his sexual dysfunction.

When seen in May 1993, the veteran reported no erections 
whatsoever and testosterone shots were then begun and 
continued over the ensuing months.  In October 1993, the 
veteran complained of urinary dribbling, in addition to a 
decrease in the strength and caliber of his urinary stream.  
The assessments were of a bilateral inguinal hernia and a 
tender prostate with bladder outlet obstruction symptoms.  In 
December 1993, his terminal dribbling of urine was found by a 
treating physician not to be related to any obstructive 
problems, such as benign prostatic hypertrophy.  Further 
complaints of urinary dribbling were set forth in July 1994.  

When seen by the VA psychology service in August 1994, the 
veteran reported having some spontaneous erections which did 
not last.  An assessment by a resident physician in the 
Mental Health Clinic in September 1994, based on the 
veteran's history, was of an adjustment disorder secondary to 
impotence, secondary to anti-hypertensives.  Another resident 
in March 1995 offered diagnoses of major depression, mild, 
single episode, in full remission; and "impotence" 
secondary to "antihypertensive medication ?"  At that time, 
it was noted that androgen therapy had permitted the veteran 
to succeed in sexual intercourse with his spouse.  



In April 1995, the veteran reported not having sexual 
dysfunction anymore.  In May 1995, complaints of impotence 
were renewed.

The veteran was afforded a hearing before the RO's hearing 
officer in February 1996, and still another hearing as to the 
same issue before the Board in Washington, DC, in October 
1997.  At those times, he advanced his primary contention 
that use of lisinopril, beginning on May 22, 1992, led to 
impotency and a urinary disorder involving urinary dribbling.  

It was then indicated by him that a VA physician, of whom 
only his first name of "Steve" could be recalled, had 
opined that the lisinopril prescribed by VA was the cause of 
the veteran's impotence.  

In December 1997, the Board remanded this case to the RO to 
obtain the opinion of a specialist in urology on the issue of 
the medical likelihood that taking lisinopril, a medication 
the veteran had taken before without side-effects, for 5 days 
in May 1992, caused him to develop chronic impotence and a 
disorder manifested by urinary dribbling.

While this case was in remand status, the veteran continued 
to be seen at a VA mental health clinic, where, in April 
1997, he stated that his primary problem was premature 
ejaculation, not impotence.

The veteran was examined by a specialist in urology in March 
1998.  A genitourinary examination was essentially 
unremarkable.  The diagnoses were: impotence; depression; and 
mild decreased bladder tone due to medication resulting in 
some occasional dribbling, with a few drops of urine.  

The examiner commented that the veteran's impotence was based 
on a combination of medication and depression, and that he 
had a mild hypotonic bladder secondary to medications for 
hypertension and impotence.

In October 1998, the specialist in urology, who had reviewed 
the veteran's medical records, offered his opinion that: 
short-term use of lisinopril does not cause impotence or 
urinary dribbling; in the veteran's case, using lisinopril in 
May 1992 for 5 days did not cause the side-effects which the 
veteran was complaining about; it was not at least as likely 
as not that lisinopril was the cause of the veteran's 
symptoms; and medications which the veteran was currently 
taking might have the side-effects of impotence and urinary 
dribbling.

Office notes of a private physician in May 2000 contain the 
statement, "Patient is impotent, which may be due to 
medicine."

In October 2001, the veteran submitted a pharmacy receipt 
showing that he had been prescribed Viagra, a medication used 
to treat erectile dysfunction.

The joint motion by the parties before the CAVC stated that 
VA should obtain the opinion of a specialist in endocrinology 
on the question of the relationship, if any, between the 
veteran's impotence and disorder manifested by urinary 
dribbling and VA-prescribed medication.

On a VA endocrinology examination in June 2003, the veteran 
attributed his impotence to taking lisinopril for five days 
in May 1992 for control of blood pressure.  He stated that 
since May 1992 he had been impotent and a trial of 
testosterone injections and patches did not affect his sexual 
function.  He had tried Viagra, but it did not increase 
tumescence.  He was using a pump device but was unable to 
achieve enough arousal for orgasm.  He had no history of 
mumps, testicular infection, or infection from sexually 
transmitted disease.  He had no history of local trauma or 
spinal injury.  He had no discharge or pain with urination.  
He had no urinary frequency or urgency but he did experience 
post-voiding leakage.  

The examiner performed a physical examination and obtained 
the results of laboratory studies.  The pertinent assessment 
was erectile dysfunction, possible endocrine etiology.  

In a September 2003 addendum to the examination report, the 
VA endocrinologist reported that the veteran did appear to 
have impotence and urinary dribbling and by the veteran's 
description, which the examiner had no way to validate, such 
occurred after the veteran was prescribed lisinopril.

The VA endocrinologist stated the following opinion:

Based on the patient's relating of his history, if 
factual, there appears to be a time-course relationship 
of the effect.  In my years (nearly 20) as a practicing 
endocrinologist, I have never seen lisinopril (or ACE 
inhibitors) do this, nor have any of my colleagues that 
I have discussed this with (nephrologists, who 
frequently prescribe this drug), nor do I find evidence 
of this side-effect in the reported literature.  It is, 
therefore, my opinion that these clinical symptoms 
being caused by lisinopril would be a less than 50% 
likelihood of causing this disorder.

The veteran's representative submitted a listing for Zestril 
(lisinopril) from the Physician's Desk Reference (PDR) which 
stated that less common or rare side-effects of the 
medication include impotence and little or no urine.  She 
also submitted an internet description of lisinopril which 
stated that side-effects of the medication, which were not 
common, included decreased sexual ability.


Analysis

The veteran's representative contends that the opinion of the 
VA endocrinologist is entitled to little weight because his 
statement that he did not see impotence and a disorder 
manifested by urinary dribbling mentioned as side-effects of 
lisinopril in "the reported literature" is contradicted by 
the entry for lisinopril in the PDR.  The Board does not 
agree.  There is no reason to find that the VA 
endocrinologist was referring to the "package insert" or 
listing in the PDR when he referred to "the reported 
literature" concerning lisinopril.  

The Board understands the VA endocrinologist's reference to 
the reported literature to refer to "after-market" studies 
of the known effects of prescription drugs in wide usage 
after their approval by the Food and Drug Administration 
(FDA).  The veteran's representative has not stated any 
convincing reason why the listing in the PDR should be 
understood to be a part of the reported literature concerning 
the effects of lisinopril.  

The Board is obligated to determine the credibility and 
probative value of a certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
CAVC's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

The Board finds that the VA endocrinologist's opinion that it 
is less likely than not that the veteran's impotence and 
disorder manifested by urinary dribbling were caused by use 
of lisinopril is entitled to much probative weight, given his 
training and expertise.  As noted above, a VA specialist in 
urology, who also reviewed the veteran's medical records and 
examined him in May 1998, opined that the veteran's use of 
Lisinopril for 5 days in May 1992 did not result in chronic 
impotence or a disorder manifested by urinary dribbling.  
Contrary to the opinion of the specialists in urology and 
endocrinology, a VA psychiatric resident stated in 1994 that 
anti-hypertensive medication was related to the veteran's 
impotence and a private primary physician stated in May 2000 
that the veteran's impotence may have been due to medicine.  

As to both of the above opinions, the CAVC has held that 
medical evidence must be more than speculative.  Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Perlman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the 
CAVC has held that where a physician has given no supporting 
evidence for his/her conclusion, such is of limited probative 
value.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board finds that the opinions of the two specialists have 
greater probative value than the opinions of a psychiatric 
resident and a primary care physician because the specialists 
are more highly trained than a resident and a primary care 
physician to make findings and offer opinions on the medical 
issue of the effect of short term use of a specific 
medication on the genitourinary system.  The specialists may, 
the Board finds, be expected to have a higher level of 
expertise with regard to such an issue than non-specialists.  
The Board, therefore, concludes that the preponderance of the 
evidence is against the veteran's claim, and entitlement to 
compensation for additional disability as a result of VA 
treatment under the provisions of 38 U.S.C.A. § 1151 is not 
established.

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).


As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for impotence 
and a disorder manifested by urinary dribbling as a result of 
VA medical treatment in May 1992 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



